Citation Nr: 1027929	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-16 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
right vocal cord paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1963 to April 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
compensation under 38 U.S.C.A. § 1151 for right vocal cord 
paralysis and assigned a 10 percent evaluation, effective July 
19, 2005-the day the Veteran filed his claim.  The Veteran has 
properly appealed the assigned evaluation.


FINDINGS OF FACT

Throughout the appeal period, the evidence of record demonstrates 
that the Veteran's symptomatology includes hoarseness and a 
perpetual clearing of his throat which produces clear phlegm, but 
does not demonstrate any polyps, thickening or nodules of the 
right vocal cord, or evidence of submucous infiltration.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for right vocal cord paralysis have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. 
§ 4.7, 4.97, Diagnostic Code 6599-6516 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, the appeal arises from the initial award of 
compensation under 38 U.S.C.A. § 1151 for right vocal cord 
paralysis under 38 U.S.C.A. § 1151.  Preadjudication VCAA notice 
was provided in a September 2005 letter which advised the Veteran 
of the evidence needed to substantiate his claim, as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  A January 2007 
letter informed the Veteran how disability evaluations and 
effective dates are assigned, and the type evidence which impacts 
those determinations.  See Dingess, supra.  Finally, an August 
2008 letter advised the Veteran of the types of evidence needed 
to substantiate his claim for an increased rating for vocal cord 
paralysis, and provided the relevant rating criteria.  The claim 
was last adjudicated in December 2009.

Nevertheless, in Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2009).  While this case involves 
entitlement to compensation benefits under 38 U.S.C.A. § 1151, 
under that statute compensation for qualifying additional 
disability is paid in the same manner as if such additional 
disability were service-connected.  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability rating, 
the claim is classified as an original claim, rather than as one 
for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").  

As to the VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the VA treatment records and examination reports, and private 
treatment records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for VA examinations.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that the Veteran underwent colon cancer surgery 
at the Syracuse VA Medical Center in January 2005.  The Veteran 
had complications with that procedure and in February 2005 was 
intubated.  The RO determined that the Veteran's right vocal cord 
paralysis was a result of that intubation in its August 2006 
rating decision, and assigned the Veteran a 10 percent evaluation 
under Diagnostic Code 6599-6516, as analogous to chronic 
laryngitis.  The Veteran has appealed the 10 percent evaluation 
that he has been assigned, July 19, 2005.

The Board notes that in an August 2007 decision, the RO awarded a 
30 percent evaluation for difficulty swallowing under 38 U.S.C.A. 
§ 1151 and denied the claim for benefits under section 1151 for 
headaches and sinus congestion.  The Veteran did not appeal this 
decision.  Thus, in addressing the claim on appeal, the Board 
cannot consider the symptomatology associated with those 
conditions.  38 C.F.R. § 4.14 (2009) (the evaluation of the same 
manifestation or disability under different diagnoses and the use 
of manifestations not resulting from service-connected disability 
are to be avoided). 

Under 38 C.F.R. § 4.97, Diagnostic Code 6516, a 10 percent 
evaluation is warranted for hoarseness, with inflammation of 
cords or mucous membrane.  A 30 percent evaluation is warranted 
for hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.

The Board notes that the evidence of record demonstrates that the 
Veteran was intubated on February 6, 2005 and was extubated the 
next day following completion of the procedure for his colon 
cancer.  VA treatment records from March 2005 noted that the 
Veteran had a sore throat, raspy voice, and that he could talk in 
little more than a whisper, where private treatment records 
indicated he reported being unable to phonate since his 
intubation in February 2005.

The Veteran began seeing a private physician who diagnosed the 
Veteran with right vocal cord paralysis in April 2005, at which 
time the Veteran was noted as having hoarseness.  The private 
physician, Dr. J.D., noted that at that time the Veteran had a 
breathy voice, his oral cavity was unremarkable and his nose was 
clear.  The Veteran's right vocal cord was noted as being 
paralyzed in a lateral position with poor compensation by the 
left vocal cord.  There was no notation of any mucous lesions or 
pooling of secretions.  The CT scan from April 2005 demonstrated 
that the Veteran did not have any asymmetry of the nasal pharynx 
and hypopharynx, without any significant thickening of the 
epiglottis and aryepiglottic folds.  The Veteran's larynx was not 
noted as being asymmetrical or as having any masses, nor was 
there any lesions noted in the parotid or submandibular glands.  
The Veteran's hoarseness was noted as continuing without surgical 
intervention in June 2005.

The Veteran underwent a VA examination of his nose, throat, 
larynx and pharynx in January 2006, at which time the Veteran's 
history was described as above.  During the examination, the 
Veteran was noted as having continued hoarseness, and he reported 
phlegm in his throat, particularly the right side of his throat.  
The Veteran also reported increased phlegm but being unable to 
clear his throat.  There was no purulent discharge, shortness of 
breath, problems breathing through his nose, or dyspnea on 
exertion.  It was noted that the disease does not affect his soft 
palate or nasal regurgitation.  The Veteran did not have any 
sinus problems.  The Veteran's major functional impairments were 
noted as being hoarseness and aspiration of thin liquids.

The Veteran underwent another VA examination in May 2007.  The 
majority of this examination focused on the Veteran's difficulty 
swallowing; however, it was noted that the Veteran reported an 
itchy nose and sneezing as well as significant problems clearing 
his throat.  The Veteran reported constant difficulty breathing 
and hoarseness.  There was no noted sinus disease or soft palate 
abnormality.  The VA examiner described the Veteran as being 
hoarse and intermittently clearing his throat.  The Veteran did 
not have any problem with voice volume and he was not short of 
breath.  He was noted as having a dry nose and being quite 
comfortable.  

The Veteran was seen by his private physician in February 2007, 
at which time the Veteran's voice was strong, and his oral cavity 
was normal.  The Veteran's nose was clear and he had a normal 
nasopharynx, oropharynx, hypopharynx and larynx.  His vocal cords 
were noted as moving freely.  The Veteran's VA treatment records 
from throughout the appeal period until November 2009 do not 
demonstrate any treatment for his right vocal cord paralysis.  

The Veteran underwent a VA examination of his nose, throat, 
larynx and pharynx in December 2009.  The Veteran reported that 
he could not talk for practically a year, but that gradually his 
voice had returned and has been at its current level of 
functioning for the past two years.  The Veteran's symptoms were 
shown to include a perpetual clearing of his throat which 
produced clear mucus.  The Veteran's voice was shown to have been 
quite understandable for the 20 minutes of the evaluation, but it 
was noted that after talking for a while the Veteran's voice 
would grow coarser and less understandable.  On examination, the 
Veteran was shown to have symmetrical facies with painless 
maxillary and frontal sinuses.  Examination of the Veteran's 
throat demonstrated a midline uvula, without any exudates or 
evidence of recent bleeding.  The Veteran's saliva was noted as 
being normal in content, his neck was supple without adenopathy 
or thyromegaly, and his trachea was midline and mobile.  The 
Veteran's phonation in the higher frequency revealed 
tremulousness in the voice, which was present but less obvious in 
the lower registry.  The Veteran's voice was at no point noted as 
being unintelligible.  

Given the foregoing evidence, the Board finds that an evaluation 
in excess of 10 percent is not warranted in this case.  The Board 
notes that the Veteran's symptomatology since July 19, 2005-the 
date on which he filed his claim for service connection-
demonstrates hoarseness of his voice and trouble clearing his 
throat.  However, the evaluation of the throat and vocal cords 
did not demonstrate any polyps, thickening or nodules of the 
right vocal cord, nor is there any evidence of submucous 
infiltration.

In fact, the most recent evidence demonstrates that the Veteran's 
larynx and pharynx are normal, with a strong voice and freely-
moving vocal cords.  While there is evidence of hoarseness and 
tremulousness in the voice noted and a perpetual clearing of his 
throat throughout the appeal period, the Board finds that the 
Veteran's symptomatology more closely approximate hoarseness with 
inflammation of cords or mucous membranes.  Such symptomatology 
does not warrant an evaluation higher than that currently 
assigned.  Accordingly, the Board finds that the Veteran's claim 
for an initial evaluation in excess of 10 percent right vocal 
cord paralysis must be denied.  See 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6599-6516.

The Board has considered whether the Veteran's right vocal cord 
paralysis presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
consideration of additional symptomatology than is currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

An initial evaluation in excess of 10 percent for right vocal 
cord paralysis is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


